Citation Nr: 1508163	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a dental disability for compensation purposes (to include deterioration of the gums and teeth), to include as secondary to service-connected squamous cell carcinoma of the right tonsil and neck.

2.  Entitlement to an initial rating higher than 50 percent for an absent soft palate.

3.  Entitlement to an initial rating higher than 40 percent for right shoulder arthrosis affecting muscle groups XXI, XXII, and XXIII.

4.  Entitlement to an initial rating higher than 30 percent for loss of tongue and speech impediment.

5.  Entitlement to an initial rating higher than 10 percent for loss of taste.

6.  Entitlement to an initial rating higher than 10 percent for facial/neck scars, residuals of squamous cell carcinoma of the right tonsil and neck.

7.  Entitlement to an initial rating higher than 10 percent for scars of the chest, shoulders, and right anterior lateral thigh, residuals of squamous cell carcinoma of the right tonsil and neck.

8.  Entitlement to an initial compensable rating for squamous cell carcinoma of the right tonsil and neck prior to January 28, 2014.

9.  Entitlement to an initial compensable rating for squamous cell carcinoma of the right tonsil and neck beginning January 28, 2014.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (Board) from October 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Detroit, Michigan and St. Louis, Missouri, respectively. The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claims.

In October 2013, a Decision Review Officer granted a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective from March 25, 2009.  There is no indication that the Veteran has expressed any disagreement with the decision that granted his TDIU rating.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) regarding disability compensation level [effective date] separate from prior NOD regarding issue of service connection); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Consequently, the Board does not have jurisdiction to address any downstream element associated with the TDIU rating.

The issues of entitlement to service connection for a dental disability for treatment purposes only and entitlement to service connection for dry mouth have been raised by the record in a May 2004 statement by the Veteran and an October 2009 statement from his representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  Specifically, the AOJ should refer the claim for dental treatment to the appropriate VA Medical Center.

The issues of entitlement to service connection for a dental disability for compensation purposes, entitlement to higher initial ratings for an absent soft palate, right shoulder arthrosis affecting muscle groups XXI, XXII, and XXIII, loss of tongue and speech impediment, loss of taste, facial/neck scars (residuals of squamous cell carcinoma of the right tonsil and neck), and scars of the chest, shoulders, and right anterior lateral thigh (residuals of squamous cell carcinoma of the right tonsil and neck), and entitlement to an initial compensable rating for recurrent squamous cell carcinoma of the right tonsil and neck prior to January 28, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since at least January 28, 2014, the Veteran has experienced recurrent squamous cell carcinoma of the right tonsil and neck.



CONCLUSION OF LAW

The criteria for an initial 100 percent rating for recurrent squamous cell carcinoma of the right tonsil and neck have been met beginning January 28, 2014.  
8 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code (DC) 6819 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board is granting the highest rating possible for recurrent squamous cell carcinoma of the right tonsil and neck for the entire claim period since at least January 28, 2014, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged." Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The Veteran's recurrent squamous cell carcinoma of the right tonsil and neck is rated under 38 C.F.R. § 4.97, DC 6819.  Under DC 6819, all malignant neoplasms in any specified part of the respiratory system, except for skin growths, are rated as 100 percent disabling.  38 C.F.R. § 4.97.  A Note to DC 6819 provides that, while the 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, six months after discontinuance of such treatment the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the disability is rated on residuals.

In the present case, an operation report from the University of Michigan dated January 28, 2014 and a February 2014 discharge summary from this facility indicate that the Veteran developed recurrent squamous cell carcinoma of the right tonsil and pharyngeal wall.  He underwent a surgical procedure on January 28, 2014 and was discharged in February 2014, at which time he was diagnosed with invasive squamous cell carcinoma of the right pharynx.
In light of the above evidence, the Board finds that an initial 100 percent rating for squamous cell carcinoma of the right tonsil and neck is warranted under DC 6819 since at least January 28, 2014.  Hence, the full benefit sought on appeal during this period for the squamous cell carcinoma of the right tonsil and neck is granted at this time.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.97, DC 6819.  As detailed below, additional evidentiary development is required before the disability rating for the period prior to January 28, 2014 may be addressed.


ORDER

Entitlement to an initial 100 percent rating for squamous cell carcinoma of the right tonsil and neck, since at least January 28, 2014, is granted.


REMAND

The evidence reflects that all of the Veteran's service-connected disabilities (which consist of squamous cell carcinoma of the right tonsil and neck and its associated disabilities) may have worsened since his last VA examinations in January 2013.  For instance, the January and February 2014 treatment records from the University of Michigan indicate that his cancer had recurred and that he underwent additional surgical procedures to treat the cancer.  Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected disabilities is triggered.

Moreover, the Veteran's representative indicated in the October 2009 claim of service connection for a dental disability that the Veteran had received relevant treatment at the VA Medical Center in Battle Creek, Michigan (VAMC Battle Creek).  There are no treatment records from this facility of record.  Hence, such records should be obtained upon remand.  See 38 U.S.C.A. § 5103A(b),(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, a September 2002 statement from the Veteran (VA Form 21-4138), an August 2009 VA examination report, "Authorization and Consent to Release Information" forms (VA Form 21-4142  ) dated in November 2009 and January 2013, a November 2011 statement from the Veteran's representative (submitted in lieu of VA Form 9), and the January and February 2014 treatment records from the University of Michigan reflect that the Veteran has received relevant treatment for his claimed disabilities from Dr. Wolf, the University of Michigan, Dr. Hilt, and Dr. Mahacek.  All relevant records from these treatment providers have not yet been obtained.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall specifically be asked to complete authorizations for VA to obtain all records of his treatment for a dental disability, squamous cell carcinoma of the right tonsil and neck, and all complications and residuals of squamous cell carcinoma of the right tonsil and neck (including, but not limited to, an absent soft palate, a right shoulder disability, loss of tongue, speech impediment, loss of taste, and scarring) from Dr. Wolf, the University of Michigan, Dr. Hilt, and Dr. Mahacek (see the September 2002 VA Form 21-4138; the August 2009 VA mouth, lips, and tongue examination report; the VA Forms 21-4142 dated in November 2009 and January 2013; the November 2011 statement (in lieu of VA Form 9); and the January and February 2014 treatment records from the University of Michigan).

2.  Obtain and associate with the claims file all records of the Veteran's treatment at VAMC Battle Creek (see the October 2009 claim for service connection for a dental disability.)
3.  Then, schedule the Veteran for all appropriate VA examinations to assess the current severity of his service-connected squamous cell carcinoma of the right tonsil and neck and the residuals of an absent soft palate, loss of tongue and speech impediment, and loss of taste.  All indicated tests and studies shall be conducted.

The claims file and all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The symptoms and history of the Veteran's squamous cell carcinoma of the right tonsil and neck, to specifically include the dates of any recurrence and the history of any treatment received for the disability, shall be set forth in detail.

The nature and severity of all residuals related to the Veteran's squamous cell carcinoma of the right tonsil and neck (including, but not limited to, an absent soft palate, loss of taste, and loss of tongue with speech impediment) shall also be set forth in detail.  Such information shall specifically include:
(a)  the extent of the loss of the Veteran's tongue (i.e., one-half or more);
(b)  whether the Veteran experiences any inability to speak above a whisper or any complete inability to communicate by speech;
(c)  whether the Veteran has undergone a total laryngectomy; 
(d)  the severity of any stenosis of the larynx (to include FEV-1 values and whether Flow-Volume Loop is compatible with upper airway obstruction); and
(e)  whether the Veteran experiences any Wegener's granulomatosis, lethal midline granuloma.

A complete rationale shall be given for any opinions and conclusions expressed.

4.  Schedule the Veteran for a VA scars examination to assess the current severity of all scarring associated with the service-connected squamous cell carcinoma of the right tonsil and neck (including, but not limited to, facial, neck, chest, shoulder, and right anterior lateral thigh scars).  All indicated tests and studies shall be conducted.

The claims file and all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report each scar size (including scar length and width at its widest part), whether any scar causes any loss of function, and whether any scar is superficial, deep, nonlinear, unstable, or painful.

The examiner shall also report the severity of any head, face, or neck scars associated with the service-connected squamous cell carcinoma of the right tonsil and neck, to specifically include the nature and severity of any:
(a)  associated visible or palpable tissue loss;
(b)  associated gross distortion or asymmetry of features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, and lips);
(c)  elevation or depression of surface contour of scar on palpation;
(d)  adherence of the scar to underlying tissue; 
(e)  hypo-pigmentation or hyper-pigmentation of the scar (and the size of the area so affected);
(f)  abnormal skin texture (irregular, atrophic, shiny, scaly, etc.);
(g)  missing underlying soft tissue (and the size of the area so affected); and
(h)  induration and inflexibility of the skin (and the size of the area so affected).

Updated color photographs should be included with the examination report if deemed necessary or helpful.

A complete rationale shall be given for any opinions and conclusions expressed.

5.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected right shoulder arthrosis and involvement of Muscle Groups XXI, XXII, and XXIII.  All indicated tests and studies shall be conducted.

The claims file and all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report all signs and symptoms associated with the service-connected right shoulder arthrosis, including, but not limited to, any orthopedic, muscle, and neurologic impairment.

The examiner must specifically identify the muscle group injury (by muscle group number), if any, that is associated with the right shoulder arthrosis.  The examiner shall also note the presence and severity of any signs and symptoms of muscle disability associated with the right shoulder arthrosis, such as: loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, uncertainty of movement, scars, intermuscular scarring, loss of deep fascia, loss of muscle substance, impairment of muscle tonus, impairment of muscle resistance, impaired endurance, abnormal muscle swelling and hardness in contraction, X-ray evidence of minute multiple scattered foreign bodies, scar adhesion, diminished muscle excitability, muscle atrophy, adaptive contraction of an opposing muscle group, or muscle induration.

All appropriate ranges of right shoulder motion shall be reported in degrees.

The examiner shall also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula.

The examiner shall also specify any nerves affected by the right shoulder arthrosis and muscle involvement and provide an opinion as to the severity of any associated paralysis, neuritis or neuralgia.

A complete rationale shall be given for any opinions and conclusions expressed.
6.  If after completion of the above items, a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


